per curiam:
Las reclamaciones contra el Estado Libre Asociado de Puerto Rico, por daños causados por culpa o negligencia de dicho Estado, deberán ser presentadas al Secretario de Justicia mediante notificación escrita en la que se hagan constar ciertos particulares requeridos por ley. 32 L.P.R.A. sec. 3077a(a). Dicha notificación “se entregará al Secretario de Justicia remitiéndola por correo certificado, o *8por diligenciamiento personal; o en cualquier otra forma fehaciente reconocida en derecho.” Id. sec. 3077a (b). Y, debe presentarse dentro de los noventa (90) días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños que reclama. Id. sec. 3077a (c). La notificación escrita, en la forma y manera y dentro de los plazos prescritos precedentemente, es requisito jurisdiccional para iniciar acción judicial contra el Estado por daños causados por su culpa o negligencia, a menos que haya mediado justa causa en el incumplimiento de los requisitos señalados anteriormente. Id. sec. 3077a (e).
Surge del expediente de este caso que la notificación fue enviada al Secretario de Justicia por correo certificado den-tro del término de 90 días después de ocurridos los hechos ale-gadamente culposos, y fue recibida por dicho funcionario a los 91 días a partir de los hechos.
El tribunal de instancia desestimó la demanda en cuanto al Estado considerando que la notificación fue tardía.
Expedimos orden dirigida a las partes para que mostraran causa por la cual no debía expedirse el auto solicitado por la parte demandante-recurrente para dejar sin efecto la resolu-ción dictada por el tribunal de instancia que desestimó la demanda por incumplimiento con el requisito de notificación al Secretario de Justicia.
Hemos dicho reiteradamente que la notificación escrita, en la forma y manera y dentro de los plazos prescritos en la Sec. 3077a es requisito de estricto cumplimiento, a menos que haya mediado justa causa para ello. 32 L.P.R.A. sec. 3077a (e); Torres Figueroa v. E.L.A., 104 D.P.R. 673 (1976); E.L.A. v. Tribunal Superior, 104 D.P.R. 160 (1975).
La cuestión a resolver es si el envío por correo certificado dentro del término legal de noventa (90) días constituye una entrega válida.al Secretario de Justicia conforme lo estatuye la ley. El propio inciso (c) de la Sec. 3077a dis-pone que la entrega al Secretario se hará “remitiéndola por correo certificado o por diligenciamiento personal o en cual-*9quier otra forma fehaciente reconocida en derecho.” Los demandantes escogieron el medio de remisión por correo certi-ficado, lo que hicieron dentro del término legal de noventa días. La notificación hecha en esa forma es eficaz y cumple con la ley.
En vista de lo expuesto precedentemente se expedirá el auto solicitado y se dejará sin efecto la resolución dictada por la Sala de Bayamón de 3 de marzo de 1976 en el caso civil CS-73-lf587, Juan Rolón Rivera, etc. v. Corporación Centro Médico de Puerto Rico y otros v. Universidad, que desestimó la demanda en cuanto al Estado Libre Asociado de Puerto Rico.
El Juez Asociado Señor Díaz Cruz disintió en opinión separada con la cual concurre el Juez Asociado Señor Torres Rigual.